UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 28, 2015 Whiting Petroleum Corporation (Exact name of Registrant as specified in its charter) Delaware 001-31899 20-0098515 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1700 Broadway, Suite 2300, Denver, Colorado 80290-2300 (Address of principal executive offices, including ZIP code) (303) 837-1661 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. §230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. §240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. §240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. §240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 28, 2015, Whiting Petroleum Corporation issued a press release announcing its financial and operating results for the third quarter ended September 30, 2015 and providing certain guidance for the fourth quarter of 2015 and full-year 2015.A copy of such press release is furnished as Exhibit99 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits: Press Release of Whiting Petroleum Corporation, dated October 28, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WHITING PETROLEUM CORPORATION Date: October 28, 2015 By: /s/ James J. Volker James J. Volker Chairman, President and Chief Executive Officer 3 WHITING PETROLEUM CORPORATION FORM 8-K EXHIBIT INDEX Exhibit Number Description Press Release of Whiting Petroleum Corporation, dated October 28, 2015. 4
